December 16, 2014 THE DREYFUS/LAUREL FUNDS TRUST Dreyfus Equity Income Fund Supplement to Statement of Additional Information dated January 1, 2014, as revised or amended January 24, 2014, January 31, 2014, February 21, 2014, March 1, 2014, March 24, 2014, March 31, 2014, May 1, 2014, October 1, 2014, November 1, 2014 and November 26, 2014 The following information supplements and supersedes the portfolio manager information contained in the section of the Statement of Additional Information entitled “Certain Portfolio Manager Information”: The following table lists the number and types of accounts (including the fund) advised by the fund's primary portfolio managers and assets under management in those accounts as of the end of the last fiscal year of the funds they manage.
